DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/22 has been entered.
Claims 1-2, 4-26 remain pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The current amendment to independent claim 1 recites a somatic cell medium storer that provides medium to the cell preparer and Claim 10 also recites a first culture medium supplier that supplies culture medium to the somatic cell culturer (part of the cell preparer). However, the specification as currently filed only provides support for a singular cell medium storing device 223 feeding medium to the culturing device (cell culturer/preparer). Therefore the specification lacks support for the embodiment of claim 10 with the culturing device (cell culture/preparer) having both a somatic cell medium storer and a first culture medium supplier. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The current amendment to independent claim 1 recites a somatic cell medium storer that provides medium to the cell preparer and Claim 10 also recites a first culture medium supplier that supplies culture medium to the somatic cell culturer (part of the cell preparer). However, the specification as currently filed only provides support for a singular cell medium storing device 223 feeding medium to the culturing device (cell culturer/preparer). Therefore it is unclear if the first culture medium supplier and the somatic cell medium storer are meant to be the same structure or if there are intended two separate medium suppliers for the cell culturer/cell preparer. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 4-11, 18-21, 23-24, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over KING (US 2014/0220665) in view of NAKATSUJI (US 2016/0060588). 
With respect to claim 1, KING discloses a tubing 29 (pre-introduction cell solution feeding channel) through which a cell containing solution passes, a chamber 32 (factor introducer) that is non rotatable and is connected to the tubing (pre-introduction channel) and introduces an exogenous factor (inducing factor) into cells, a third reservoir 21 (cell preparer) that receives the cells from tubing 31 (introduced cell solution feeding channel is a tube) connected to chamber 32 (factor introducer) (Fig 5, 0069). KING discloses that reservoir 21 (cell preparer) has connectors to facilitate transfer of materials (0120) but does not explicitly disclose the further details of the cell preparer. However, NAKATSUJI discloses a culture system for stem cells comprising a culture bag 11 (somatic cell culturer) for culturing cells, a medium container 13 (first culture medium supplier) and flow channel 42 (culture medium solution feeding channel) to supply culture medium to the cells in the culture bag (Fig 1, 0039-44, 0089). It would have been obvious to one of ordinary skill in the art to modify the system of KING to include the further details of the cell preparer culturing system as taught by NAKATSUJI because it allows for the advantage of culturing a large amount of stem cells in an automated system (0030). 
It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2114 and 2115. Further, it has been held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ.69 (CCPA 1935). It is further noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. The limitations regarding the type of cell used or excluded, type of factor introduced, and procedure performed in the containers of the claim are materials worked on or intended use limitations because they do not further limit the structure of the claimed device itself. Additionally, the system of KING includes all the claimed structural elements and therefore is considered capable of being used with any of the claimed materials or for the claimed intended uses. Applicant is encouraged to present limitations that define over the structure of the prior art rather than functional limitations according to the intended use of the device. 
With respect to claim 2, KING discloses the system is placed in a biosafety hood (enclosure) (0085). 
With respect to claims 4-9, 13-16, 25, KING discloses example cells (0121) and exogenous material for transfection, including DNA and RNA (0062) and medium fluids (0121). It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2114 and 2115. Further, it has been held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ.69 (CCPA 1935). It is further noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. The limitations regarding the type of cell used, type of factor introduced, and procedure performed in the containers of the claim are materials worked on or intended use limitations because they do not further limit the structure of the claimed device itself. Additionally, the system of KING includes all the claimed structural elements and therefore is considered capable of being used with any of the claimed materials or for the claimed intended uses.
With respect to claim 10, KING discloses tubing 31 (introduced cell solution feeding channel is a tube) connected between chamber 32 (factor introducer) and reservoir 21 (cell preparer) (Fig 5, 0069) and that reservoir 21 (cell preparer) has connectors to facilitate transfer of materials from it (0120) but does not explicitly disclose the further details of the cell preparer. However, NAKATSUJI discloses a culture system for stem cells comprising a culture bag 11 (somatic cell culturer) for culturing cells, a trap portion 14 (amplifying culturer) where the cells are concentrated while growing, flow channel 41 (solution feeding channel) that feeds solution containing cells from the culture bag to the trap portion, a medium container 13 (first culture medium supplier), and backwashing container 17 (second culture medium supplier) that also contains culture medium to supply culture medium to the cells in the culture bag and trap portion, respectively (Fig 1, 0039-44, 0089). It would have been obvious to one of ordinary skill in the art to modify the system of KING to include the further details of the cell preparer culturing system as taught by NAKATSUJI because it allows for the advantage of culturing a large amount of stem cells in an automated system (0030). 
With respect to claim 11, NAKATSUJI discloses an additional backwashing container 18 (drug supplier) that is connected to the culture bag (somatic cell culturer) (Fig 1). It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2114 and 2115. Further, it has been held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ.69 (CCPA 1935). It is further noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. The limitations regarding the type of solution feed are materials worked on or intended use limitations and they do not further limit the structure of the claimed device itself.
With respect to claim 12, KING discloses the chamber 32 (factor introducer) is connected to a reservoir of exogenous material (factor storer) via tubing 30 (factor solution feeding channel) through pump 23 (Fig 5). 
With respect to claim 18-19, KING does not disclose the further filter as claimed. However, NAKATSUJI discloses a flow channel 44 (solution exchanger comprising tubular member) with a sub culturing filter portion 15 (filter disposed inside) and a flow path 45 (solution feeding channel) for feeding the cells from the culture bag to the flow path 44 (solution exchanger), in which the flow path inherently has a hole at the lumen of the tube to allow the cells to flow to the filter portion, a flow path 47 which inherently has a hole at the lumen thereof which allows medium (exchange solution) to be introduced to the filter portion, the other end of the flow path inherently having a hole at the lumen for outflow of cells and medium (exchange solution) and a flow path 42 (waste liquid solution feeding channel) inherently having a hole at the lumen connected to a waste container (Fig 1). It would have been obvious to one of ordinary skill in the art to modify the system of KING to include the further details of the cell preparer culturing system as taught by NAKATSUJI because it allows for the advantage of culturing a large amount of stem cells in an automated system (0030).
With respect to claim 20, 26, KING discloses example cells (0121) and exogenous material for transfection, including DNA and RNA (0062) and medium fluids (0121) and NAKATSUJI discloses suspension culturing (0078). It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2114 and 2115. Further, it has been held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ.69 (CCPA 1935). It is further noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. The limitations regarding the type of cell used, type of factor introduced, and procedure performed in the containers of the claim are materials worked on or intended use limitations because they do not further limit the structure of the claimed device itself. Additionally, the system of KING includes all the claimed structural elements and therefore is considered capable of being used with any of the claimed materials or for the claimed intended uses.
With respect to claim 21, KING does not explicitly disclose a separator is used to acquire the cells in the reservoir 19. However, NAKATSUJI discloses the cells in the system can be separated from a target animal (separator) (0060-65). 
With respect to claim 22, KING discloses a pump 24 for delivering fluid from the chamber (factor introducer) to the tubing 31 (introduced cell solution feeding channel) (Fig 5)
With respect to claim 23, NAKATSUJI discloses a pump 16 for delivering the solution to the flow path (solution feeding channel) between the culture bag (somatic cell culturer) and the trap portion (amplifying culturer) (Fig 1). 
With respect to claim 24, KING discloses pumps to deliver fluids in each section of tubing (Fig 5) and NAKATSUJI discloses a pump 16 for delivering the solution to the flow path (solution feeding channel) between the culture bag (somatic cell culturer) and the sub culturing filter portion (solution exchanger) (Fig 1).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over KING (US 2014/0220665) in view of NAKATSUJI (US 2016/0060588) further in view of NOGGLE (US 2013/0345094).
With respect to claim 17, KING discloses the cells created can be transferred from the final reservoir (cell preparer) (0120) but does not explicitly disclose a packager. However, NOGGLE discloses an automated system for producing induced pluripotent stem cells in which the finished cells are taken from the petri dish (cell preparer) by a robot (packager) and put into cryovials (packages)  (Fig 3, 4b,c; 0137). It would have been obvious to one of ordinary skill in the art to modify the system of KING to include the packager as taught by NOGGLE because it allows for a way of transferring the cells from the system as stated by KING while maintaining consistency and invariability (NOGGLE 0030). 

Response to Arguments
Applicant's arguments filed 3/3/22 have been fully considered but they are not persuasive. 
In response to applicant's argument that the current invention and the prior art are used with different cells and different processes, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As recited above, the structure of the prior art references is capable of being used with any desired cell type, medium, drugs or factors as it discloses all the structural containers and connections required by the claims. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, while the prior art of KING and NAKATSUJI vary in the details of what cells they are used with and the processes taking place, they are both directed to devices for culturing cells. Therefore a person of ordinary skill in the art would have been motivated to combine the structural components of the references because it allows for the advantage of culturing a large amount of stem cells in an automated system as taught by NAKATSUJI (0030).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references on the attached PTO 892 are related to the instant applicant as they were cited in related applications by the same applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799